DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and dependents, the Prior Art of Record fails to disclose:
A mouse structure, comprising: 
a base plate; 
a first plate disposed on the base plate in a substantially perpendicular manner, the first plate comprising a first lower restricting surface and two first upper restricting surfaces, the first lower restricting surface surrounding about an axis to form a semi-circle, the first upper restricting surfaces being respectively connected with two opposite ends of the first lower restricting surface and extending along a normal direction of the base plate, the first lower restricting surface and the first upper restricting surfaces together defining a first opening; 
a second plate disposed on the base plate in a substantially perpendicular manner and being substantially parallel with the first plate, the second plate comprising two second upper restricting surfaces, the second upper restricting surfaces being opposite to each other and extending along the normal direction, the second upper restricting surfaces defining a second opening therebetween, the second opening being away from the base plate; 
a scroll wheel; 
and a shaft penetrating through the first opening and the second opening along the axis, the shaft comprising a first subsidiary shaft, a second subsidiary shaft, a third subsidiary shaft, a first gradient section and a second gradient section, the first gradient section being connected between the first subsidiary shaft and the second subsidiary shaft, the second gradient section being connected between the first subsidiary shaft and the third subsidiary shaft, the first subsidiary shaft penetrating through the scroll wheel and being located between the first plate and the second plate, a first diameter of the first subsidiary shaft is longer than a second diameter of the second subsidiary shaft, the first diameter of the first subsidiary shaft is longer than a third diameter of the third subsidiary shaft, wherein a first distance between the first lower restricting surface and the axis gradually diminishes as being away from the second plate, a second distance between the second upper restricting surfaces gradually diminishes as being away from the first plate, a profile of the first gradient section matches with the first lower restricting surface, and a profile of the second gradient section matches with the second upper restricting surfaces.

Although mouse structure including a base plate, a first plate, a second plate, a scroll wheel, and a shaft are known (see for example DOU et al (US 2022/0011884), Figure 2, 3; LIN (US 10,725,568), Figure 2A; HU (US 5,952,997)), however fail to disclose obvious configuration based on claimed limitation.  
McLOONE et al (US 2002/0158844) further disclose shaft with gradient section (See Figure 6, 9); however fails to disclose alone or in combination configuration of mouse based on claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/Primary Examiner, Art Unit 2624